DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the references Kang [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] and further in view of Chen et al [US 10,412 813 B1] does not teach or discloses “wherein the second switch, the variable capacitor and the third switch control amplitudes of current at the current output of the transconductance circuit based at least in part on a voltage at the voltage input of the transconductance circuit” and “controlling a fifth switch, a variable capacitor, and a sixth switch to control an amplitude of the output current pulse, wherein the fifth switch is coupled between the variable capacitor and another input of the amplifier, and wherein the sixth switch is coupled between the variable capacitor and a current output of the transconductance circuit that provides the output current pulse.” (see page 8-10).
Examiner disagrees:
For claim 1, Trattler discloses a second switch (Fig. 2c, 39), different from the first switch, coupled between a capacitor (Fig. 2c, 40) and the first input of the amplifier (Fig. 2c, 36); and a third switch (Fig. 2c, 40), different from the first switch (Fig. 3a, 82 & Paragraph [0037]) and different from the second switch (Fig. 2c, 39), coupled between the capacitor (Fig. 2c, 41) and a current output of the transconductance circuit (Fig. 2c). wherein the second switch (Fig. 2c, 39), the capacitor (Fig. 2c, 41) and the third switch (Fig. 2c, 40) control amplitudes of current (Paragraph [0046]) at the current output of the transconductance circuit (Fig. 2c, 35) based at least in part on a voltage at the voltage input (Fig. 3a, 3 & Paragraph [0055 & 0036]) of the transconductance circuit (Fig. 2c, 35).

    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shao witha second switch, different from the first switch, coupled between a capacitor and the first input of the amplifier; and a third switch, different from the first switch and different from the second switch coupled between the capacitor and a current output of the transconductance circuit. wherein the second switch, the capacitor and the switch control amplitudes of current at the current output of the transconductance circuit based at least in part on a voltage at the voltage input of the transconductance circuit for purpose of changing the frequency, to resistance value set by adding two switches and capacitor and controlling a voltage boost of the capacitor, which cancels part of the drop caused by system loads. Switched capacitors can regulate voltage on a circuit as disclosed by Trattler (Paragraph [0046]).
Shao in view of Trattler does not specify a variable capacitor
Chen discloses a variable capacitor (Fig. 5, c1 & Column 6, in lines 20-45 & Column 10, in lines 33-54)

    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale

(Column 4, in lines 56-64).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    655
    458
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale



For Claim 17, Trattler discloses controlling a fifth switch (Fig. 2c and 3a, 39), capacitor (Fig. 2c and 3a, 41), and a sixth switch (Fig. 2c and 3a, 40) to control an amplitude of the output current pulse (Paragraph [0046]), wherein the fifth switch (Fig. 2c and 3a, 39) is coupled between the capacitor (Fig. 2c and 3a, 41) and another input of the amplifier (Fig. 2c and 3a, 36), and wherein the sixth switch (Fig. 2c and 3a, 40) coupled between the capacitor (Fig. 2c and 3a, 41) and a current output of the transconductance circuit (Fig. 2c and 3a, output of 36) 



    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang with a second switch, different from the first switch, coupled between a capacitor and the first input of the amplifier; and a third switch, different from the first switch and different from the second switch coupled between the capacitor and a current output of the transconductance circuit for purpose of changing the frequency, to resistance value set by adding two switches and capacitor and controlling a voltage boost of the capacitor, which cancels part of the drop caused by system loads. Switched capacitors can regulate voltage on a circuit as disclosed by Trattler (Paragraph [0046]).
Shao in view of Trattler does not specify a variable capacitor
Chen discloses a variable capacitor (Fig. 5, c1 & Column 6, in lines 20-45 & Column 10, in lines 33-54)

    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shao in view of Trattler with a variable capacitor for purpose of adjusting the capacitor value by manually based on user desired to set resonance frequency and avoid inrush voltage into the Load as disclosed by Chen (Column 4, in lines 56-64).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    655
    458
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] and further in view of Chen et al [US 10,412 813 B1]
In regards to claim 1. Kang discloses a transconductance circuit (Fig. 2, 500), comprising: an amplifier (Fig. 2, 520) having a first input (Paragraph [0050]) coupled to a voltage input (Fig. 2, + of 520) of the transconductance circuit (Fig. 2, 520); and a first switch (Fig. 2, 541 & Paragraph [0050]) coupled between an output of the amplifier (Fig. 2, 520) and a second input of the amplifier (Fig. 2, - of 520).

    PNG
    media_image3.png
    655
    458
    media_image3.png
    Greyscale

Shao does not specify a second switch, different from the first switch, coupled between a capacitor and the first input of the amplifier; and a third switch, different from the first switch and different from the second switch coupled between the capacitor and a current output of the transconductance circuit. wherein the second switch, the capacitor and the third switch control amplitudes of current at the current output of the transconductance circuit based at least in part on a voltage at the voltage input of the transconductance circuit
Trattler discloses a second switch (Fig. 2c, 39), different from the first switch, coupled between a capacitor (Fig. 2c, 40) and the first input of the amplifier (Fig. 2c, 36); and a third switch (Fig. 2c, 40), different from the first switch (Fig. 3a, 82 & Paragraph [0037]) and different from the second switch (Fig. 2c, 39), coupled between the capacitor (Fig. 2c, 41) and a current output of the transconductance circuit (Fig. 2c). wherein the second switch (Fig. 2c, 39), the capacitor (Fig. 2c, 41) and the third switch (Fig. 2c, 40) control amplitudes of current (Paragraph [0018 & 0046]) at the current output of the transconductance circuit (Fig. 2c, 35) based at least in part on a voltage at the voltage input (Fig. 3a, 3 & Paragraph [0055 & 0036]) of the transconductance circuit (Fig. 2c, 35).

    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shao witha second switch, different from the first switch, coupled between a capacitor and the first input of the amplifier; and a third switch, different from the first switch and different from the second switch coupled between the capacitor and a current output of the transconductance circuit. wherein the second switch, the capacitor and the switch control amplitudes of current at the current output of the transconductance circuit based at least in part on a voltage at the voltage input of the transconductance circuit for purpose of changing the frequency, to resistance value set by adding two switches and capacitor and controlling a voltage boost of the capacitor, which cancels part of the drop caused by system loads. Switched capacitors can regulate voltage on a circuit as disclosed by Trattler (Paragraph [0046]).
Shao in view of Trattler does not specify a variable capacitor
Chen discloses a variable capacitor (Fig. 5, c1 & Column 6, in lines 20-45 & Column 10, in lines 33-54)

    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shao in view of Trattler with a variable capacitor for purpose of adjusting the capacitor value by manually based on user desired to set resonance frequency and avoid inrush voltage into the Load as disclosed by Chen (Column 4, in lines 56-64).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    655
    458
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale



In regards to claim 2. Kang in view of Trattler and further in view of Chen discloses the transconductance circuit of claim 1, further comprising: 
one (Fig. 2, 510 and 530) or more current cells, wherein an individual switch (Fig. 2, 510) is coupled between the output of the amplifier (Fig. 2, output of 520) and a gate of a transistor (Fig. 2, 510) of an associated individual current cell (Fig. 2, 510 and 530).
In regards to claim 3. Kang in view of Trattler and further in view of Chen discloses the transconductance circuit of claim 2, wherein an individual switch (Fig. 2, 510) is coupled between the second input of the amplifier (Fig. 2, - of 520) and a source/drain of the transistor (Fig. 2, 510) of the associated individual current cell (Fig. 2, 510 and 530).
In regards to claim 5. Kang in view of Trattler and further in view of Chen discloses the transconductance circuit of claim 2, wherein individual current cells (Fig. 2, 510 and 530) are coupled between ground (Fig. 2 Ground) and the current output of the transconductance circuit (Fig. 2, 520).
In regards to claim 8. Kang in view of Trattler and further in view of Chen discloses the transconductance circuit of claim 1, further comprising: a fourth switch (Fig. 2, 542) coupled between the second input of the amplifier (Fig. 2, 520) and a voltage output of the transconductance circuit (Fig. 2, VS and VLED).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] and further in view of Chen et al [US 10,412 813 B1] as applied to claim 2 above, and further in view of Liu [US 2010/0164403 A1].
In regards to claim 4. Kang in view of Trattler and further in view of Chen discloses the transconductance circuit of claim 2, 
Kang in view of Trattler and further in view of Chen does not specify wherein the transconductance circuit includes more than 32 current cells.
Liu discloses wherein the transconductance circuit includes more than 32 current cells (Fig. 5, 412-416 and 342-356 & Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang in view of Trattler and further in view of Chen with wherein the transconductance circuit includes more than 32 current cells for purpose of enhancing the LED display with plurality of transconductance circuit connected to LEDs as disclosed by Liu (Paragraph [0039]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] and further in view of Chen et al [US 10,412 813 B1]
In regards to claim 17. Kang discloses a method of operating a transconductance circuit, comprising: causing a first switch to close (Fig. 2, 543), wherein the first switch (Fig. 2, 543) is coupled between an output of an amplifier (Fig. 2, 520) and an input of the amplifier (Fig. 2, 520); causing the switch to open (Fig. 2, 541).
causing a fourth switch to open (Fig. 2, 542), wherein the fourth switch (Fig. 2, 542) is coupled between input to the amplifier (Fig. 2, 520) and a voltage output of the transconductance circuit (Fig. 2, VS & Paragraph [0050]); causing the fourth switch to close (Fig. 2, 520); and
causing the second switch (Fig. 2, 541) and third switch (Fig. 2, 544) to close, wherein causing the second switch (Fig. 2, 541) and third switch (Fig. 2, 544) to close causes the transconductance circuit to generate the output current pulse (Fig. 2, output of 520 & Paragraph [0050] & Fig. 5, PWM & Paragraph [0034 & 0067-77]);
monitoring (Fig. 2, RS and 520) a current at current output of the current cell (Fig. 2, ILED) and a voltage at the voltage output (Fig. 2, VS). 
during an inter-pulse interval (Fig. 5, PWM & Paragraph [0034 & 0067-77]) in which the transconductance circuit (Fig. 2 & Paragraph [0060-66]) is not to output a current pulse (Fig. 5, PWM 0), and during a pulse interval (Fig. 5, PWM 1) in which the transconductance circuit (Fig. 2) is to output a current pulse (Paragraph [0078-82]),
a current output of the transconductance circuit (Fig. 2 & Paragraph [0060-66]) that provides the output current pulse (Fig. 5, PWM & Paragraph [0034 & 0067-77])
Kang does not specify controlling a fifth switch, variable capacitor, and a sixth switch to control an amplitude of the output current pulse, wherein the fifth switch is coupled between the variable capacitor and another input of the amplifier, and wherein the sixth switch coupled between the variable capacitor and a current output of the transconductance circuit that provides the output current pulse.
Trattler discloses controlling a fifth switch (Fig. 2c and 3a, 39), capacitor (Fig. 2c and 3a, 41), and a sixth switch (Fig. 2c and 3a, 40) to control an amplitude of the output current pulse (Paragraph [0046]), wherein the fifth switch (Fig. 2c and 3a, 39) is coupled between the capacitor (Fig. 2c and 3a, 41) and another input of the amplifier (Fig. 2c and 3a, 36), and wherein the sixth switch (Fig. 2c and 3a, 40) coupled between the capacitor (Fig. 2c and 3a, 41) and a current output of the transconductance circuit (Fig. 2c and 3a, output of 36) 



    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang with a second switch, different from the first switch, coupled between a capacitor and the first input of the amplifier; and a third switch, different from the first switch and different from the second switch coupled between the capacitor and a current output of the transconductance circuit for purpose of changing the frequency, to resistance value set by adding two switches and capacitor and controlling a voltage boost of the capacitor, which cancels part of the drop caused by system loads. Switched capacitors can regulate voltage on a circuit as disclosed by Trattler (Paragraph [0046]).
Shao in view of Trattler does not specify a variable capacitor
Chen discloses a variable capacitor (Fig. 5, c1 & Column 6, in lines 20-45 & Column 10, in lines 33-54)

    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shao in view of Trattler with a variable capacitor for purpose of adjusting the capacitor value by manually based on user desired to set resonance frequency and avoid inrush voltage into the Load as disclosed by Chen (Column 4, in lines 56-64).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    655
    458
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image1.png
    200
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    687
    media_image2.png
    Greyscale



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] and further in view of Chen et al [US 10,412 813 B1] as applied to claim 17 above, and further in view of Liu [US 2018/0139816 A1].
In regards to claim 24, Kang in view of Trattler and further in view of Chen discloses the method of claim 17, wherein the causing the second switch (Fig. 2, 541) and the third switch (Fig. 2, 544) to close during the pulse interval (Fig. 5, PWM & Paragraph [0034 & 0067-77])is based on the second switch (Fig. 2, 541) and the third switch  (Fig. 2, 544) operate opposite to an open/close status of the first switch (Fig. 2, 543) to provide the output current pulse (Fig. 5, PWM & Paragraph [0034 & 0067-77]), and wherein the causing the fourth switch (Fig. 2, 542) to close during the pulse interval (Fig. 5, PWM & Paragraph [0034 & 0067-77]) is based on the fourth switch (Fig. 2, 542) operate opposite to the open/close status of the first switch (Fig. 2, 543) to provide a voltage at the voltage output of the transconductance circuit (Fig. 2, VS & Paragraph [0050]).
Kang in view of Trattler and further in view of Chen does not specify provide a voltage pulse at the voltage output of the transconductance circuit
Liu discloses provide a voltage pulse at the voltage output of the transconductance circuit (Fig. 10, RS and Fig. 5, RS)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang in view of Trattler and further in view of Chen with provide a voltage pulse at the voltage output of the transconductance circuit for purpose of comparing feedback voltage pulse with reference voltage to avoid catastrophic damage as disclosed by Liu (Fig. 10, RS and Fig. 5, RS)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] in view of Chen et al [US 10,412 813] and further in view of Dempsey et al [US 2014/0340150 A1]
In regards to claim 21. Kang in view of Trattler and further in view of Chen discloses the method of claim 17, further comprising: 
Kang in view of Trattler and further in view of Chen does not specify correlate the current and the voltage to generate a noise-adjusted signal.
Dempsey discloses correlate the current and the voltage to generate a noise-adjusted signal (Abstract & Paragraph [0032-333]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang with correlate the current and the voltage to generate a noise-adjusted signal for purpose of overcome noise problems in transconductance circuits which operate over a wide range of input signals with a fixed resistor in series with the at least one transistor as disclosed in Dempsey (Abstract).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al [US 2013/0050288 A1] in view of Trattler et al [US 2009/0302769 A1] in view of Chen et al [US 10,412 813] and further in view of Zhang [US 2015/0130361 A1]
In regards to claim 22. Kang in view of Trattler and further in view of Chen discloses the method of claim 17, further comprising: 
Kang in view of Trattler and further in view of Chen does not specify multiplying the current by a first gain; and multiplying the voltage by a second gain.
Zhang discloses multiplying (Fig. 6, MT1 & Paragraph [0055-56]) the current (Fig. 3 and Fig. 9, Vl1) by a first gain (Fig. 9, Op1); and multiplying (Fig. 6, MT2 & Paragraph [0055-56]) the voltage (Fig. 3 and Fig. 9, Vl1) by a second gain (Fig. 9, Op1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang with multiplying the current by a first gain; and multiplying the voltage by a second gain for purpose of improves feedback efficiency and display quality as disclosed by Zhang (Paragraph [0066]).
In regards to claim 23. Kang in view of Trattler and further in view of Chen discloses the method of claim 17, further comprising: 
Kang in view of Trattler and further in view of Chen does not specify calculating a ratio of the current multiplied by a first gain and the voltage multiplied by a second gain.
Zhang discloses calculating (Fig. 6, Op2) a ratio of the current multiplied by a first gain (Fig. 9, Op1) and the voltage (Fig. 3 and Fig. 9, Vl1) multiplied (Fig. 6, MT2 & Paragraph [0055-56]) by a second gain (Fig. 9, Op1).

    PNG
    media_image4.png
    336
    332
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kang in view of Trattler and further in view of Chen with calculating a ratio of the current multiplied by a first gain and the voltage multiplied by a second gain for purpose of improves feedback efficiency as disclosed by Zhang (Paragraph [0066]).

    PNG
    media_image5.png
    425
    730
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844